          Case 1:19-cr-01211-JB Document 29 Filed 11/14/19 Page 1 of 1




                                      November 14, 2019


TO:    U.S. Marshal

RE:    USA vs. Larry Mitchell Hopkins

CR:    19-1211 JB

     The above-named defendant has an appointment for an examination on Friday,
November 15, 2019 at 10:00 am at the Cibola County Correctional Complex, with:

Michael R. Rodriguez Ph.D.
3900 Juan Tabo NE Suite 12
Albuquerque, New Mexico 87111
505-275-6405

       If the defendant is unable to make the above scheduled appointment, contact the doctor’s
and the Clerk’s Office (505) 348-2000 immediately.

       The Court appreciates your cooperation in this matter.

                                            Yours truly,
                                            MITCHELL R. ELFERS


                                            By:          /s/
                                                  Deputy Clerk


cc:    Counsel
